Citation Nr: 1040203	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  05-11 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Katrina J. Eagle, Esq.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1967 to November 
1969 with service in the Republic of Vietnam as a Special Forces 
Officer.  The Veteran was awarded a Combat Infantryman Badge 
(CIB) and Purple Heart Medal.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of July 2003 by the Department of Veterans 
Affairs (VA) San Diego, California Regional Office (RO).

The Veteran requested a hearing before a decision review officer 
(DRO) in connection with the current claim.  The hearing was 
scheduled and subsequently held in December 2005.  The Veteran 
testified at that time and the hearing transcript is of record.

The Veteran's claim was originally before the Board in December 
2007.  At that time, the Board denied the Veteran's claim of 
entitlement to an initial evaluation in excess of 50 percent for 
PTSD.  The Veteran subsequently appealed this denial to the 
United States Court of Appeals for Veterans Claims (Court), which 
in an October 8, 2008 order, granted a joint motion for remand.  
The Veteran's claim was remanded in June 2009 for additional 
evidentiary development pursuant to the Court's remand order.  In 
particular, the Board's June 2009 remand order sought to provide 
the Veteran with proper notice, obtain outstanding VA treatment 
records, and afford the Veteran a VA psychiatric examination.  
The requested development was completed and the Veteran's claim 
is before the Board for final appellate consideration.  D'Aries 
v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999).

It is acknowledged that in March 2010, the RO denied the 
Veteran's claim of entitlement to a total disability rating based 
on individual unemployability (TDIU).  In July 2010, the Veteran, 
via his attorney, filed a notice of disagreement with that 
determination.  The Board acknowledges the judicial holding in 
Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that 
decision, the Court held that a request for a TDIU, whether 
expressly raised by the Veteran or reasonably raised by the 
record, is not a separate 'claim' for benefits, but rather, can 
be part of a claim for increased compensation.  In other words, 
if the claimant or the evidence of record reasonably raises the 
question of whether the Veteran is unemployable due to a 
disability for which an increased rating is sought, then part and 
parcel with the increased rating claim is the issue whether a 
TDIU is warranted as a result of that disability.  Accordingly, 
for purposes of clarity, this issue is listed on the first page 
of this decision.


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD is manifested by tearful 
discussion of Vietnam, intrusive thoughts, reexperiencing, 
impaired sleep and concentration, irritability, excessive anger 
and depression, depressed mood, anxiety, flashbacks, dysphoric 
affect, nightmares, hypervigilance, exaggerated startle response, 
social isolation, feelings of detachment and estrangement from 
others, episodes of "explosive rage," difficulty getting along 
with others, hypersomnia, decreased energy and interest in 
activities, apathy, harsh self-criticism, decreased ability to 
express affection and loving feelings, suicidality without 
attempt, and "substantial and persistent" interference with 
occupational functioning, social functioning, and family role 
functioning, as well as Global Assessment of Functioning (GAF) 
scores primarily between 45 and 50.    

2.  The Veteran's service-connected PTSD is not manifested by 
total occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, or memory loss for names of 
closes relatives, own occupation, or own name.

3.  Resolving all doubt in the Veteran's favor, his service-
connected PTSD is of such severity to preclude him from obtaining 
or maintaining substantially gainful employment. 


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the criteria for 
an initial evaluation of 70 percent for PTSD, but not higher, are 
met for the entire period of time covered by this appeal.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.130, 
Diagnostic Code 9411 (2010). 

2.  Resolving all doubt in the Veteran's favor, the criteria for 
entitlement to a total disability rating based on individual 
unemployability due to a service-connected disability are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

The Veteran contends that his service-connected PTSD is worse 
than originally rated.  By way of history, the RO initially 
awarded service connection for PTSD in the July 2003 rating 
decision currently on appeal.  The RO evaluated the Veteran's 
PTSD as 10 percent disabling under 38 C.F.R. § 4.130, Diagnostic 
Code 9411, effective November 25, 2002.  The Veteran was notified 
of this decision and timely perfected an appeal.  The Veteran 
continued to submit evidence in support of the current claim and 
in March 2005, the RO increased the Veteran's initial evaluation 
to 30 percent disabling under Diagnostic Code 9411, effective 
November 25, 2002.  See March 2005 statement of the case (SOC) 
and rating decision.  Similarly, the RO increased the Veteran's 
initial evaluation in June 2005 to 50 percent, effective November 
25, 2002.  See June 2005 supplemental statement of the case 
(SSOC) and rating decision.  The remainder of the procedural 
history of this claim has been discussed above and need not be 
repeated here.

Disability evaluations are determined by the application of the 
facts presented to VA's Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred in or aggravated by military 
service and the residual conditions in civilian occupations.  38 
U.S.C.A.§ 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  
It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability and coordination of 
rating with impairment of function will be expected in all 
instances.  38 C.F.R. § 4.21 (2010).

In a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in support 
of the Veteran's claim is to be considered.  In initial ratings 
cases, separate ratings can be assigned for separate periods of 
time based on the facts found, a practice known as "staged 
ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2010).  

Generally, "pyramiding," the evaluation of the same disability, 
or the same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14 (2010).  A 
single evaluation will be assigned under the diagnostic code 
which reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the overall 
disability warrants such elevation.  Based upon the guidance of 
the Court in Fenderson, the evidence, as will be discussed below, 
does not show a variance in the signs and symptoms of the 
Veteran's service-connected PTSD during the claim period such 
that staged ratings are for application. 

When evaluating a mental disorder, consideration shall be given 
to the frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the Veteran's capacity for 
adjustment during periods of remission.  The evaluation will be 
based on all the evidence of record that bears on occupational 
and social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  It is the responsibility of the rating specialist 
to interpret examination reports in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. §§ 4.2, 
4.126.

GAF scores, which reflect the psychological, social, and 
occupational functioning of an individual on a hypothetical 
continuum of mental health, are also useful indicators of the 
severity of a mental disorder.  See Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.) (DSM-IV).  GAF scores 
ranging between 61 to 70 reflect mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally indicate that the 
individual is functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores between 51 to 60 are 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  GAF scores 
between 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
between 31 to 40 indicate impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as work or 
school, family relations, judgment, thinking or mood (e.g., 
depressed man avoids friends, neglects family, and is unable to 
work).  

Under the provisions of 38 C.F.R. § 4.130, a 50 percent 
evaluation is assigned for occupational and social impairment 
with reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty 
understanding complex commands; impairment of short-term and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2010).

A 70 percent evaluation is warranted for occupational and social 
impairment with deficiencies in most areas, including work, 
school, family relationships, judgment, thinking or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.  Id.  

A 100 percent rating is not warranted unless there is total 
occupational and social impairment due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent ability 
to perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; and 
memory loss for names of closes relatives, own occupation, or own 
name.  Id. 

Use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each veteran and 
disorder, and the effect of those symptoms on a veteran's social 
and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).




Factual Background and Analysis

Service treatment records (STRs) are completely negative for any 
psychiatric abnormalities and there is no evidence of any 
psychiatric abnormalities within one year after discharge from 
service.

The first pertinent post-service evidence is dated January 2003, 
over 30 years after discharge from service.  The Veteran 
presented to a VA medical facility at that time to establish 
care.  Following discharge from service, it was noted that the 
Veteran worked as a lawyer.  He was retired, lived alone, and 
exercised four times per week.  The Veteran also smoked one to 
two packs of cigarettes per day for 30 years before quitting in 
the 1990s.  He also reported daily alcohol consumption of one 
drink per day.  A review of systems was essentially normal, but 
the Veteran was diagnosed as having PTSD.  

In April 2003, the Veteran was afforded a PTSD intake 
examination.  He reported a long history of symptoms consistent 
with PTSD including frequent nightmares, flashbacks, 
claustrophobia, explosive anger, and hypervigilance.  The Veteran 
described himself as "mildly paranoid and very jumpy."  The 
Veteran also stated that he was easily provoked by very minor 
irritations and could become sullen, loud, intimidating, 
critical, and vengeful.  The Veteran expressed guilt and remorse 
about his outbursts, but denied violence as well as 
suicidal/homicidal thoughts even though loaded weapons were 
available.  The Veteran denied any previous psychiatric treatment 
or hospitalization, but stated that he had received tranquilizers 
"over the years" to assist with sleep.  It was also noted that 
the Veteran was married once previously for five years and 
divorced with no children.  The examiner further noted that the 
Veteran had a limited circle of Vietnam "buddies" with whom he 
played some golf.  Otherwise, the Veteran was involved in no 
community activities.  

A mental status examination found the Veteran to be adequately 
dressed and groomed.  He was cooperative and oriented to all 
spheres.  He was also noted to be highly educated, well-read, and 
articulate.  His mood was euthymic and his memory and recall were 
good.  The examiner described the Veteran's affect as 
appropriate, but noted that he became tearful when discussing 
Vietnam.  His thought process and speech were normal.  The 
Veteran also had adequate insight and his judgment was intact.  
No evidence of suicidal or homicidal ideation or psychosis was 
found.  The Veteran's current GAF score was 45.  The examiner 
also noted that this GAF score represented the highest score 
within the past year.  The impression was combat-related PTSD.  
The examiner indicated that the Veteran's PTSD was manifested by 
poor sleep, irritability, anger, depressed mood, anxiety, 
flashbacks, nightmares, hypervigilance, and a hyper-startle 
response.  

The Veteran was afforded a VA Compensation and Pension (C&P) PTSD 
examination in May 2003.  According to the Veteran, he recently 
enrolled in the PTSD clinic at VA because he had problems with 
"rage."  These problems, according to the Veteran, had negative 
effects on his relationship with friends.  The Veteran's 
occupational history was significant for his work as an attorney 
following discharge from service.  He performed this work until 
1996 at which point he retired.  At the time of the examination, 
it was noted that the Veteran had not worked in the past seven 
years.  With respect to leisure activities, the Veteran worked on 
his computer, traveled and worked out regularly, and had three to 
four "close friends."  According to the examiner, the Veteran 
was "reasonably socially active."  The Veteran also liked going 
to restaurants, but avoided crowds.  He denied any suicide 
attempts, but reported problems with "rage."

A mental status examination found the Veteran to be cooperative 
and pleasant, as well as adequately dressed and groomed.  The 
Veteran had good eye contact, speech, and hygiene.  He was 
oriented and no evidence of pressure, slurred speech, signs of 
intoxication, memory loss or impairment, or obsessive or 
ritualistic behavior was found.  He was capable of managing his 
financial affairs.  According to the examiner, the Veteran's 
problems with rage and getting along with others increased after 
he stopped working.  The Veteran was noted to also have some 
problems with intrusive thoughts, reexperiencing, impaired sleep, 
exaggerated startle response, and hypervigilance.  Nevertheless, 
the examiner found the Veteran to be very productive, educated, 
and successful. The Veteran's current GAF score was 80.  The 
impression was PTSD, moderately low severity.    

The Veteran began group and individual counseling at a VA mental 
health clinic in June 2003.  In July 2003, for instance, a VA 
psychiatric treatment note described the Veteran as a "loner."  
It was also noted that the Veteran had problems with anger, 
anxiety, insomnia, and nightmares.  The examiner noted that the 
Veteran retired from the practice of law in 1996 at age 55.  The 
impression was PTSD.

The Veteran returned to VA for additional mental health care in 
November 2003 after reporting increasing symptoms of depression, 
sad mood, apathy, negative thinking, daytime hypersomnia, and 
anhedonia.  In December 2003, the Veteran acknowledged that his 
previous level of functioning had a defensive quality to it and 
that for 35 years of "workaholism" he was able to avoid dealing 
with his combat traumas.  It was noted that the Veteran remained 
a loner with no intimate relationships.  The Veteran's symptoms 
showed some improvement in February 2004 with prescribed 
psychiatric medications.

Also associated with the claims file is a statement in support of 
the Veteran's claim from M.G., a VA clinical nurse and case 
management specialist.  In September 2004, M.G. stated that the 
Veteran met the diagnostic criteria for PTSD in that he had poor 
sleep, nightmares, flashbacks, intrusive memories of combat 
experiences, hypervigilance, hyperstartle, explosive rage, and 
social isolation.  Although the Veteran was highly educated with 
a series of professional accomplishments, M.G. noted that the 
Veteran's "picture of success" was misleading.  He was unable 
to work because he had explosive rage, impaired concentration and 
focus, and could not get along with others or stand being told 
what to do.  The Veteran's GAF score was 48.  The impression was 
combat-related PTSD.   

In December 2004, the Veteran reported increased anxiety for an 
unknown reason.  The Veteran stated at that time that he planned 
an international trip for a period of three weeks.  He also 
recently hosted Thanksgiving and looked forward to seeing his 
sister at Christmas.  The Veteran was doing "fairly well with no 
unusual complaints."

The Veteran sought additional VA psychiatric care in January 2005 
after reporting extreme fatigue, hypersomnia, anergia, and 
apathy.  He denied anhedonia, sad mood, or irritability, but 
stated that he continued to have combat-related nightmares and 
intrusive thoughts.  It was also noted that the Veteran was prone 
to social isolation and/or limited social interaction.  The 
examiner noted that the Veteran was planning a vacation. 

The Veteran acknowledged in his April 2005 substantive appeal 
that he had a "very small circle of friends," including his 
sister and two other individuals.  The Veteran also expressed his 
opinion that the GAF score of 80 (noted in the May 2003 VA 
examination) was a "aberration."  Specifically, the Veteran 
stated that he was feeling better on the day of the examination, 
noting that he saw "help on the horizon."  However, the Veteran 
indicated that such a GAF score was not reflective of his overall 
psychiatric condition as evidenced by VA psychiatric treatment 
records.  The Veteran submitted another statement in support of 
the current claim dated June 2005 in which he indicated that his 
PTSD symptoms more nearly approximated the 70 percent criteria.

A VA mental health counseling note dated April 2005 found the 
Veteran to have increased social isolation and irritability.  
According to the examiner, the Veteran was able to "mask his 
disability fairly well" as a result of his high level of 
education, his articulate nature, and past professional 
successes.  However, the examiner noted that the Veteran was 
unable to sustain this "façade" for any extended period of 
time.  The Veteran was described as withdrawn, apathetic, 
avoidant, and harshly critical of his own inability to function.  
The examiner noted that medication "took the edge off" of the 
Veteran's symptoms and prevented him from "blowing up."  

The Veteran was afforded another VA C&P psychiatric examination 
in May 2005.  He denied any hospitalizations since the last 
examination, but stated that he consistently went to VA's 
outpatient PTSD clinic.  The Veteran reported subjective symptoms 
of rage, anger, anxiety, social avoidance, and hypersomnia 
(sleeping up to 14 hours per day).  The Veteran reported having a 
small group of friends that he occasionally met for lunch; 
otherwise, he spent his time alone.  He also went to a 24-hour 
fitness center or to the grocery store on occasion, but  usually 
spent his time reading, listening to the news, or walking on the 
beach.  The Veteran admitted to occasional alcohol intoxication 
and marijuana use.  He denied a history of violence.

A mental status examination revealed the Veteran to be 
cooperative and pleasant.  He was polite, casually dressed, and 
groomed.  He had good eye contact and normal speech and was 
oriented with adequate hygiene.  No evidence of impaired thought 
process or communication, memory loss or impairment, panic 
symptoms, obsessive or ritualistic behavior, impaired impulse 
control, delusions, hallucinations, or suicidal or homicidal 
ideation was found.  The examiner, however, observed evidence of 
excessive sleep, depression and anxiety, as well as "rage 
attacks" once or twice per week.  The examiner also noted that 
the Veteran was excessively preoccupied with the news (especially 
news about Iraq) and that this preoccupation resulted in worse 
symptoms.  The Veteran was capable of managing his financial 
affairs.  His GAF score was 59.  The impression was PTSD.  The 
examiner further described the Veteran's PTSD as being of 
"moderate" severity and manifested primarily by social 
isolation, an easy startle reflex, daily nightmares, anxiety, and 
anger, and a tendency to become excessively rageful, angry, and 
depressed.

In June 2005, R.B., a friend of the Veteran's for over four 
decades, submitted a statement in support of the current claim.  
R.B. described the Veteran as "jumpy, hyper vigilant, 
ritualistic, paranoid, and unable to establish or maintain close 
relationships."  The Veteran was also noted to be socially 
isolated, depressed, and negative.  According to R.B., the 
Veteran left his last job because he could not "deal with the 
stress."  R.B. also described an incident in 2002 in which the 
Veteran "snapped" and attacked a mutual friend.

In a VA psychiatric counseling note dated October 2005, the 
Veteran reported doing well, but stated that he impulsively had a 
few drinks recently, wrecked his bicycle, and broke his ribs.  He 
described this situation as a good learning experience about 
accepting realistic limitations.  The impression was PTSD.  

Also associated with the claims file is a lay statement dated 
December 2005 in support of the current claim.  This statement 
was authored by K.S., a friend of the Veteran's for 21 years.  
Preliminarily, the Board notes that this statement was drafted on 
letterhead from Scripps Mercy Hospital.  K.S. identified herself 
as a risk manager of this institution.  According to K.S., the 
Veteran exhibited "constant" paranoia and obsessive behavior 
which interfered with his ability to function effectively in 
society.  K.S. also stated that while the Veteran went to 
restaurants, he required a seat in which his back faced the wall, 
giving him a full view of the room.  He avoided crowds and going 
to the movie theater.  K.S. described the Veteran as "panicky 
and nervous" in public situations.  The Veteran was known to 
verbally lash out at those around him and rarely left his home.  

K.S. noted that the Veteran visited his sister and her family 
only at the holidays.  According to K.S., friendships with the 
Veteran required an individual to be "enormously understanding" 
because these relationships were conducted on his terms and at 
"arms length."  The Veteran was noted to have less than five 
friends, with each being wary of the Veteran's unpredictable 
hostility.  K.S. stated that a mutual friend recently terminated 
a two decade relationship with the Veteran due to his abusive 
behavior.  With regards to his occupational history, K.S. 
indicated that the Veteran appeared to be unable to deal with 
authority figures or structured work environments.  In such 
cases, the Veteran was noted to be "even more surly and angry."  
K.S. also stated that the Veteran was prone to unprovoked 
episodes of rage as well as frequent, irrational outbursts.  K.S. 
further expressed the opinion that the Veteran's "moods" 
negatively impacted his ability to socialize in the community, 
work productively, or carry on meaningful relationships.

The Veteran testified before a DRO in December 2005.  
Specifically, the Veteran stated that he retired in 1996 from his 
job as a lawyer because it was too stressful.  The Veteran denied 
receiving Social Security Disability benefits, but indicated that 
he received Social Security benefits by virtue of his age.  See 
also, December 2005 Social Security Administration (SSA) 
memorandum (indicating that the Veteran had not filed for Social 
Security Disability benefits).  According to the Veteran, he had 
no intention of working again due to an inability to handle 
stress.  The Veteran also stated that he did not "emote" too 
well and that he found it difficult to make new friends or 
participate socially.  The Veteran described himself as a 
"loner" and suggested that his wife divorced him in large part 
due to his behavior (which included sleeping with a loaded gun).  
The Veteran denied having any current "personal relationships" 
and stated that he was prone to unpredictable rage.  

The Veteran returned to VA in February 2006 for additional 
psychiatric care.  He reported continued problems with impaired 
sleep.  The examiner adjusted the Veteran's psychiatric 
medications.  In a September 2006 VA follow-up treatment note, 
the Veteran stated that he was doing quite well and had no 
unusual complaints.  He was noted to be looking forward to an 
upcoming trip to South America.  A December 2006 VA treatment 
note indicated that the Veteran enjoyed his trip to South America 
and was looking forward to spending Christmas with his sister.  
He reported doing quite well at that time and had no unusual 
complaints.  Similarly, the Veteran reported traveling to 
Australia and Micronesia in May 2007.

A May 2009 VA psychiatric treatment note found the Veteran to 
have fewer nightmares.  However, he reported increased anxiety 
and isolation with rare temper outbursts.  The Veteran requested 
a medication adjustment and appeared to be in good spirits.  The 
impression was PTSD.  

In January 2010, the Veteran underwent a VA C&P contract 
psychiatric examination.  He reported intrusive memories of 
combat experiences, nightmares (twice per week), avoidant 
behavior, decreased interest in activities, feelings of 
detachment and estrangement, difficulty expressing affection, 
exaggerated startle response, feeling "jumpy," insomnia, 
irritability, difficulty concentrating, hypervigilance, depressed 
mood, decreased energy, and suicidality without attempt.  He 
denied symptoms of psychosis, mania, or psychiatric 
hospitalization.  He obtained some relief from his symptoms with 
prescribed psychiatric medications and psychiatric group therapy 
at VA.  According to the Veteran, he last worked as a lawyer in 
1996, but quit working because of anxiety.  The Veteran was noted 
to be a reliable historian.

A mental status examination found the Veteran to be neatly and 
casually groomed with good eye and interpersonal contact.  The 
Veteran was generally cooperative and able to volunteer 
information spontaneously.  The examiner found the Veteran to be 
genuine and truthful without evidence of psychomotor retardation, 
agitation, exaggeration, or manipulation.  The Veteran was also 
noted to be coherent and organized without evidence of 
tangentiality or looseness of association.  The Veteran's thought 
content was relevant and non-delusional.  His speech was normal, 
while his mood was depressed.  His affect was dysphoric and 
irritable, but he was fully alert and oriented to time, place, 
person, and purpose.  No evidence of suicidal, homicidal, or 
paranoid ideation was found, nor was there evidence of 
hallucinations, feelings of hopelessness, helplessness, or 
worthlessness.  There was no evidence of concentration or memory 
problems and the Veteran's insight and judgment were intact.  He 
was capable of managing his financial affairs and was not a 
threat to others or himself.  The Veteran's GAF score was 50.  
The impression was alcohol dependence in partial remission, PTSD, 
and major depressive disorder.  

According to the examiner, the Veteran's PTSD was manifested by 
bothersome memories of combat, nightmares about combat, avoidance 
of things that served as reminders of combat, decreased interest 
in normal activities, feelings of detachment and estrangement 
from others, decreased ability to express affection and loving 
feelings, exaggerated startle response, insomnia, irritability, 
trouble concentrating, and hypervigilance.  Although the 
Veteran's PTSD had no effect on his ability to perform activities 
of daily living (ADLs) or his physical health, the examiner noted 
that PTSD resulted in "substantial and persistent" interference 
with occupational functioning, social functioning, and family 
role functioning.  The examiner also noted occasional 
interference with recreational and leisure pursuits as a result 
of PTSD.  According to the examiner, the Veteran's major 
depressive disorder symptoms could not be delineated from PTSD 
symptoms given the significant overlap between them.  

The Veteran returned to VA in March 2010 for additional 
psychiatric care.  The Veteran reported doing well with no 
unusual complaints and he had increased energy since lowering his 
dose of Prozac.  The Veteran was also exercising more.  He denied 
nightmares, but stated that he still experienced interrupted 
sleep.

In June 2010, M.G., a clinical nurse specialist and case manager 
at VA submitted another statement in support of the Veteran's 
claim.  According to M.G., the Veteran participated in monthly 
group therapy sessions and periodically in individual counseling 
sessions.  M.G. further indicated that while the frequency and 
severity of the Veteran's PTSD symptoms were reduced, they were 
not eliminated.  M.G. also expressed the opinion that the Veteran 
reached "maximum improvement"  for a "severe and chronic 
disorder."  M.G. stated that the Veteran's PTSD was more than 50 
percent disabling.  It was not anticipated that the Veteran would 
ever be able to be gainfully employed again.  The Veteran's GAF 
score was 48.  The impression was combat-related PTSD.   

Resolving all doubt in the Veteran's favor, the Board finds that 
the preponderance of the evidence supports an initial evaluation 
of 70 percent for PTSD, but not higher, for the entire period of 
time covered by the appeal.  The Veteran's GAF scores during this 
period ranged from 45 to 80, with the predominant scores ranging 
from 45 to 50.  Scores of 45 to 50 reflect a variation in 
psychosocial functioning which includes serious symptoms or any 
serious impairment in social or occupational functioning (e.g., 
no friends, unable to keep a job).  In this regard, the 
descriptions of the Veteran's PTSD also ranged from mild and 
moderate to severe and chronic.  The totality of the evidence, 
however, shows that the Veteran's overall disability picture more 
nearly approximates the criteria for an initial evaluation of 70 
percent.  38 C.F.R. §§ 4.2, 4.126.

Objective medical evidence of record revealed that the Veteran's 
PTSD was manifested by tearful discussion of Vietnam, intrusive 
thoughts, reexperiencing, impaired sleep and concentration, 
irritability, excessive anger and depression, depressed mood, 
anxiety, flashbacks, dysphoric affect, nightmares, 
hypervigilance, exaggerated startle response, social isolation, 
feelings of detachment and estrangement from others, episodes of 
"explosive rage," difficulty getting along with others, 
hypersomnia, decreased energy and interest in activities, apathy, 
harsh self-criticism, decreased ability to express affection and 
loving feelings, suicidality without attempt, and "substantial 
and persistent" interference with occupational functioning, 
social functioning, and family role functioning.

The Board also finds highly probative the Veteran's self-reported 
psychiatric symptoms as well as the lay statements submitted on 
the Veteran's behalf in June and December 2005.  In this regard, 
the Veteran, as well as other individuals, is competent to report 
on the Veteran's psychiatric symptoms.  See Davidson v. Shinseki, 
581 F.3d. 1313 (Fed. Cir. 2009) (noting that lay testimony is 
competent regarding features or symptoms of injury or disease 
when the features or symptoms are within the personal knowledge 
and observations of the witness).  The Board ultimately finds 
these lay reports to be credible since they are likewise 
supported by the objective VA medical evidence discussed above.  
Moreover, the Veteran was noted in January 2010 to be a truthful, 
genuine, reliable historian.

The Board acknowledges that there were periods of time during the 
pendency of the claim in which the Veteran's service-connected 
PTSD symptoms showed some improvement.  It also appeared that the 
Veteran traveled abroad with some regularity although the reasons 
for these trips were not discussed in the treatment notes of 
record.  He also seemed to enjoy spending time with a very select 
group of people, including his sister.  Such evidence, in the 
Board's opinion, would weigh against an initial award of 70 
percent for PTSD.  But, VA examiners made clear in September 
2004, April 2005, and June 2010 that the Veteran was adept at 
masking the true nature and severity of his service-connected 
PTSD given his high level of education, articulate nature, and 
past professional successes.  In each instance, examiners noted 
that the Veteran was unable to sustain this "façade" for any 
extended period of time.  Thus, resolving all doubt in the 
Veteran's favor, the Board finds that the Veteran is entitled to 
an initial evaluation of 70 percent, but not higher, for the 
entire period of time covered by the appeal.      

The Board finds that the Veteran is not entitled to a 100 percent 
schedular evaluation based on the evidence of record for any 
period of time covered by the appeal.  Namely, there is no 
evidence of record demonstrating total occupational and social 
impairment due to gross impairment in thought processes or 
communication, persistent delusions or hallucinations, grossly 
inappropriate behavior, persistent danger of hurting self or 
others, intermittent inability to perform activities of daily 
living, disorientation to time or place, or memory loss for names 
of closes relatives, own occupation, or own name.  Thus, the 
Veteran is not entitled to a 100 percent schedular evaluation.  

The Board also notes that the Veteran has been diagnosed as 
having psychiatric conditions in addition to the service-
connected PTSD.  As the symptoms attributable to other 
psychiatric conditions have not been clearly disassociated from 
his PTSD, the Board considered all psychiatric symptoms in 
reaching the above conclusions.  See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998).

The Board further finds that there is no evidence that the 
manifestations of the Veteran's service-connected PTSD are 
unusual or exceptional to demonstrate that the rating schedule is 
inadequate for determining the proper level of disability.  
Furthermore, as there is no indication in the record as to why 
the Veteran's case is not appropriately rated under the schedular 
criteria, extraschedular consideration is not warranted in this 
case, particularly where, as here, the signs and symptoms of the 
Veteran's service-connected PTSD are addressed by the relevant 
criteria discussed above. 

It is also pointed out that the assignment of a 70 percent 
schedular disability rating contemplates that there is 
commensurate industrial impairment as a result of the Veteran's 
service-connected PTSD.  See also, 38 C.F.R. § 4.1 (2009) (noting 
that the percentage ratings represent as far as can be 
practically determined the average impairment in earning capacity 
resulting from service-related diseases and injuries and their 
residual conditions in civilian occupations).  Additionally, the 
Board notes conflicting evidence as to whether the Veteran 
retired in 1996 due to age or because of symptoms related to his 
service-connected PTSD.  Cf. VA records dated May 2003, July 
2003, January 2010, and June 2010, as well as hearing testimony 
dated December 2005.  

Since his retirement, however, there is no evidence of record to 
show that the Veteran attempted to obtain employment, that he was 
denied employment as a result of his service-connected PTSD, that 
he attempted to learn new skills, or that he sought vocational 
and educational rehabilitation training.  In fact, the Veteran 
specifically testified in December 2005 that he had no intention 
of returning to work.  Moreover, there is no evidence of frequent 
periods of hospitalization related to the Veteran's service-
connected PTSD.  In this case, the Veteran specifically denied 
ever being hospitalized for PTSD.  See April 2003 VA treatment 
note and May 2005 and January 2010 VA examination reports.  
Therefore, the Board finds that the criteria for submission for 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).

II.  TDIU

The Veteran also asserts that he is entitled to a total 
disability evaluation based on individual unemployability (TDIU).  
Regulations provide that a total disability rating based on 
individual unemployability is warranted when the evidence shows 
that the Veteran is precluded from obtaining or maintaining 
substantially gainful employment by reason of his service-
connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  
VA defined substantially gainful employment as "employment at 
which non-disabled individuals earn their livelihood with 
earnings comparable to the particular occupation in the community 
where the veteran resides."  See M21-MR, Part IV, Subpart ii, 
Chapter 2(F)(24)(d).  Consideration may be given to the Veteran's 
level of education, special training, and previous work 
experience when arriving at this conclusion, but factors such as 
age or impairment caused by non-service-connected disabilities 
are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2010); 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 
   
The Board notes that marginal employment is not considered to be 
substantially gainful employment.  Marginal employment generally 
shall be deemed to exist when a veteran's earned annual income 
does not exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for one 
person.  Marginal employment may also be held to exist, on a 
facts-found basis (includes but is not limited to employment in a 
protected environment such as a family business or sheltered 
workshop), when earned annual income exceeds the poverty 
threshold.  38 C.F.R. § 4.16(a) (2010).

Total disability may or may not be permanent.  Permanence of 
total disability exists when such impairment is reasonably 
certain to continue throughout the life of the disabled person.  
Diseases and injuries of long standing which are actually totally 
incapacitating will be regarded as permanently and totally 
disabling when the probability of permanent improvement under 
treatment is remote.  38 C.F.R. § 3.340 (2010).

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or more, 
and sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a) (2010).

As a preliminary matter, the Board observes that the term 
unemployability is not synonymous with the terms unemployed and 
unemployable for the purposes of determining entitlement to TDIU.  
A veteran may be unemployed or unemployable for a variety of 
reasons, but a determination as to entitlement to TDIU is 
appropriate only when a veteran's unemployability is the result 
of a service-connected disability.  See M21-MR, Part IV, Subpart 
ii, Chapter 2(F)(24)(c).

The Veteran's service-connected disabilities include PTSD (70 
percent disabling); tinnitus (10 percent disabling); right ear 
high frequency hearing loss (non-compensable); and right chest 
scars (non-compensable).  Prior to the award of the Veteran's 
initial 70 percent evaluation for PTSD discussed above, the 
Veteran's combined disability evaluation was 60 percent, 
effective November 25, 2002.  Taking into consideration the 
Veteran's initial award of a 70 percent disability evaluation for 
PTSD, he meets the minimum criteria for consideration of TDIU 
based on his combined rating.  See 38 C.F.R. § 4.16(a).

Resolving all doubt in the Veteran's favor, the Board finds that 
the preponderance of the evidence supports a finding of 
entitlement to TDIU in this case.  Here, the central inquiry is 
whether the Veteran's service-connected disabilities alone are of 
sufficient severity to preclude him from obtaining and 
maintaining substantially gainful employment.  See Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).
In this case, the evidence of record showed that the Veteran 
worked previously as a lawyer until he retired in 1996.  Hearing 
testimony provided by the Veteran in December 2005 as well as a 
history provided by him during the January 2010 VA examination 
indicated that he retired because of anxiety and the stressful 
nature of his work.  See Davidson, 581 F.3d. at 1315.

Moreover, in June 2010, M.G., a clinical nurse specialist and 
case manager at VA submitted another statement in support of the 
Veteran's claim.  According to M.G., the Veteran participated in 
monthly group therapy sessions and periodically in individual 
counseling sessions.  M.G. further indicated that the Veteran was 
unable to work since starting treatment in 2003.  M.G. also 
expressed the opinion that the Veteran reached "maximum 
improvement"  for a "severe and chronic disorder."  M.G. 
stated that it was not anticipated that the Veteran would ever be 
able to be gainfully employed again.  The Veteran's GAF score was 
48.  The impression was combat-related PTSD.  The Board finds 
this opinion to be highly probative evidence on the issue of the 
Veteran's unemployability due to his service-connected PTSD, 
particularly where, as here, M.G. was familiar with the nature 
and severity of the Veteran's PTSD and she provided a rationale 
to support this conclusion.

In light of the Veteran's lay statements and hearing testimony as 
well as M.G.'s June 2010 statement, the Board finds, resolving 
all doubt in his favor, that he is entitled to a total disability 
rating based on individual unemployability.  Thus, this claim is 
granted.   

The Board has applied the benefit-of-the-doubt doctrine in 
reaching these conclusions.  38 U.S.C.A. 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518 (1996).  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist Veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the Veteran of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that, upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the Veteran with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the five 
elements of the claim, including notice of what is required to 
establish service connection.  A veteran should also be informed 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

With regard to the Veteran's claim of entitlement to a TDIU, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.  

With regard to the Veteran's increased rating claim for PTSD, he 
is challenging the initial evaluation assigned following the 
grant of service connection for PTSD.  In Dingess, the Court held 
that in cases where service connection has been granted and an 
initial disability rating and effective date have been assigned, 
the typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
Thus, the Board finds that additional notice is not required 
because the Veteran's claim has been substantiated.

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary for 
an equitable resolution of the issue has been obtained.  The 
Veteran's service treatment and post-service treatment records 
were obtained.  The Veteran was also afforded VA examinations in 
connection with his increased rating claim for PTSD.  The 
examination report is adequate for rating purposes.  The 
Veteran's subjective and objective findings were recorded and 
pertinent findings required for adjudicative purposes were 
detailed.  VA also attempted to obtain records from SGI 
International, the Veteran's last employer.  Efforts to obtain 
these records were unsuccessful, but according to the Veteran's 
representative, SGI went out of business and its records were no 
longer available.  See representative's November 2009 statement.  
As discussed above, the Board also finds compliance with the June 
2009 remand order.  D'Aries, 22 Vet. App. at 105; Dyment, 13 Vet. 
App. at 146-47.  Accordingly, the Board finds that VA has 
complied, to the extent required, with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(c)-(e). 




ORDER

An initial evaluation of 70 percent for PTSD, but not higher, is 
granted subject to the law and regulation governing the payment 
of monetary benefits.

A total disability rating based on individual unemployability is 
granted, subject to the law and regulations governing the payment 
of monetary benefits.  



____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


